          Case 2:19-cv-01667-GMN-VCF Document 385 Filed 04/09/21 Page 1 of 3




1                                       UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                     ***

4

5
      LAS VEGAS SUN, INC., a Nevada corporation,
6
                           Plaintiff,
7                                                             2:19-cv-01667-GMN-VCF
      vs.
8     SHELDON ADELSON, an individual and as the
      alter ego of News+Media Capital Group LLC and              ORDER SCHEDULING
9
      as the alter ego of Las Vegas Review Journal,
                                                               INITIAL MEETING WITH
10
      Inc.; PATRICK DUMONT, an individual;
      NEWS+MEDIA CAPITAL GROUP LLC, a                           THE SPECIAL MASTER
11    Delaware limited liability company; LAS
      VEGAS REVIEW-JOURNAL, INC., a Delaware
12    corporation; and DOES, I-X, inclusive,

13                         Defendants.

14    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation,
15
                           Plaintiff,
16
      vs.
17    LAS VEGAS SUN, INC., a Nevada corporation;
      BRIAN GREENSPUN, an individual and as the
18
      alter ego of Las Vegas Sun, Inc.; GREENSPUN
      MEDIA GROUP, LLC, a Nevada limited liability
19
      company, as the alter ego of Las Vegas Sun, Inc.,
20
                           Defendants.
21

22          In accord with Section 2(a) of the Order Appointing Hon. Philip M. Pro (Ret.) as Special Master

23   entered by the Court on April 7, 2021,

24

25

                                                          1
          Case 2:19-cv-01667-GMN-VCF Document 385 Filed 04/09/21 Page 2 of 3




            IT IS ORDERED that Counsel for the Parties shall appear for an Initial Conference on Thursday,
1
     April 22, 2021 at 9:00 AM (Pacific) at the Special Master’s offices at JAMS, 3800 Howard Hughes
2

3    Parkway, 11th Floor, Las Vegas, NV. Counsel may attend the Conference in person or via Zoom as

4    provided in the separate Notice of Hearing which will be issued by the JAMS Case Manager. Counsel for

5    the Parties shall make arrangements for a Court Reporter to report the proceedings and prepare a transcript

6    thereof for the Court.
7           At the Initial Conference, the Counsel shall be prepared to “formulate a plan for completing
8
     pretrial discovery, including, without limitation, entry of a new discovery plan and scheduling order,” as
9
     provided in the Order of Appointment. Counsel shall confer in advance of the Conference and attempt to
10
     prepare a proposed Joint Discovery Plan and Scheduling Order which shall be submitted to the
11
     undersigned not later than April 20, 2021 by email in care of JAMS Case Manager, Scott Parreno:
12
     sparreno@jamsadr.com, and to the undersigned at philipmpro@gmail.com. To the extent Counsel are
13
     unable to agree to particular provisions of the proposed Order they shall state their respective positions.
14

15          Dated this 9th day of April 2021.
16

17

18                                                                        _________________________
                                                                           Hon. Philip M. Pro (Ret.)
19
                                                                            SPECIAL MASTER
20

21

22

23

24

25

                                                          2
      Case 2:19-cv-01667-GMN-VCF Document 385 Filed 04/09/21 Page 3 of 3




                                   NOTICE OF HEARING
NOTICE TO ALL PARTIES                                                          April 9, 2021

       Re:      Las Vegas Sun, Inc. vs. Adelson, Sheldon, et al.
                (Case No. 2:19-CV-01667-GMN-VCF)
                Reference #: 1260006264

Dear Counsel:

This letter will confirm a SPECIAL MASTER HEARING in the above-referenced matter has
been scheduled as follows:

       Date(s):                April 22, 2021 @ 9:00 AM (Pacific)

       Place:                  JAMS
                               3800 Howard Hughes Parkway
                               11th floor
                               Las Vegas, NV 89169
                               and ZOOM

       Neutral:                Hon. Philip M. Pro (Ret.)

If monies are outstanding, enclosed is a deposit request for your share of the fees. All fees must
be paid by to proceed with the above hearing. Deposit requests can also be viewed on JAMS
Access. Payment can be made online or mailed to JAMS. Payment instructions can be found at
the bottom of the deposit request.

If additional fees are incurred, a deposit request will be sent after the hearing.

If you have any questions, please contact me directly at 702-835-7806. We look forward to
working with you.

Sincerely,
Scott Parreno
Scott Parreno
Case Manager
sparreno@jamsadr.com
